190 F.2d 1023
SOUTHERN TRANSPORTATION COMPANY, as owner of THE BargeBANGO, Libellant-Appellee,v.CITY OF NEW YORK, Respondent-Appellant, and THE SteamtugRAYMOND CARD, her engines, boilers, etc., Card Towing Line,Inc., THE Steamtug GUIDING STAR, her engines, boilers, etc.,and McAllister Bros., Inc., Respondents-Appellees.
No. 277, Docket 22014.
United States Court of Appeals Second Circuit.
Argued June 12, 1951.Decided June 28, 1951.

John P. McGrath, Corporation Counsel, New York City, Edwin M. Bourke, New York City, of Counsel, for appellant.
Foley & Martin, New York City, Christopher E. Heckman, New York City, of counsel, for Card Towing Line, Inc., appellee.
Nelson, Healy, Baillie & Burke, New York City, Allan A. Baillie, New York City, of counsel for libellant-appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and L. HAND, Circuit judges.
PER CURIAM.


1
Judgment, D.C., 98 F. Supp. 967, affirmed on the opinion below.